Citation Nr: 1543744	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a schizoid disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable evaluation for a cyst of the right breast, status post excision, to include consideration of a recurrent cystic condition.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 1988 to August 1991.  H was additionally a member of the Army National Guard (ARNG) from August 1991 to April 1992.

These matters come before the Board of Veterans' Appeals from two different rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a December 2013 decision, the RO denied service connection for a low back disability and granted service connection for a cyst of the right breast, status post excision.  A noncompensable rating was assigned based on a well-healed surgical scar.

In a February 2005 decision, the RO denied service connection for a variety of claimed disabilities, to include conditions manifested by memory loss and by depression.  The Veteran initiated and perfected appeals of these decisions in January 2007.  

In October 2006, however, the Veteran clarified that he was claiming service connection for an undiagnosed illness related to his service in the Southwest Asia Theater of Operations (SWATO).  The RO then issued a new decision in November 2007 combining the various claims into a single disability entity.  The Veteran again initiated and perfected an appeal in January 2009.

When these undiagnosed illness claims reached the Board in February 2012, service connection for "a disorder characterized by fatigue and/or depression" was denied, and a claim for "a disorder characterized by memory loss" was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  That claim was again considered by the Board in January 2014, when service connection for an undiagnosed illness manifested as memory loss was denied.  At the same time, the Board referred a claim of service connection for a psychiatric disorder to include PTSD.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in March 2015, on the basis of a Joint Motion for Partial Remand (JMPR), vacated the Board's referral and remanded the question of service connection for a psychiatric disorder.  The Court determined that the psychiatric claim was part and parcel of the memory loss claim, and the Veteran's allegations of various mental health impairments and symptoms placed on appeal all potentially diagnosed conditions, as the Veteran was not competent to distinguish between symptoms and various diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While this would appear to require reconsideration of a final Board decision denying service connection for depression, the Board determines that the February 2012 denial is limited to consideration of an undiagnosed illness, and did not fully consider direct service connection for a diagnosed acquired psychiatric disorder.  It did mention one specific diagnosis, but in a conclusory manner that does not represent detailed adjudication.  As found by the CAVC, the issue remains open on appeal.

The issue of service connection for irritable bowel syndrome (IBS) has been raised by the record in a March 2012 statement, and reiterated in August 2014, but has not been adjudicated by the AOJ, though the possibility of a claim has been noted.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Low Back and Cyst

The Veteran filed a notice of disagreement (NOD) with the RO's December 2013 rating decision regarding these issues.  In relation to the back, he alleges that service connection is warranted.  In relation to the cyst, he argues for a higher initial evaluation.  However, he does not merely assert that a compensable evaluation for his residual scar is warranted.  He instead avers that the RO did not adjudicate his complete claim.  He is not alleging a single cyst of the breast; he was claiming service connection for recurrent cysts in multiple parts of the body.

In any case, it does not appear that any action has yet been taken with regard to the Veteran's August 2014 NOD.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Acquired Psychiatric Disorder

The CAVC found that remand, and not referral, was the appropriate action with regard to the Veteran's appeal for service connection of a mental disorder.  The required action is therefore taken.

The Board has considered the evidence to determine if adjudication of the claim may be accomplished on the current record, to include that submitted by the Veteran following the JMPR.  However, the Board notes that there continues to be disagreement regarding the proper diagnosis of the Veteran's condition, and in attempting to settle the question, both the VA and private examiners incorrectly applied the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders, 5th ed. (DSM 5).  While the Board recognizes that the updated manual is the current version for medical professionals, that version may only be applied to claims which were before the AOJ as of August 4, 2014.  This case was no longer in the AOJ jurisdiction at that time, and hence DSM-IV must be applied.  See 80 Fed.Reg. 14308 (March 19, 2015).  The rendered diagnoses and rationales are therefore inadequate.

The Board additionally notes that the VA examiner failed to apply current regulations regarding PTSD stressors.  Fear of hostile enemy action can, under 38 C.F.R. § 3.304(f)(3), constitute an adequate stressor.  The Veteran has alleged two such, involving dismounting to take Iraqi troops into custody and being afraid of incoming artillery fire, but it appears the most recent VA examiner did not consider these as "fears."  On remand, an accurate factual history must be fully considered.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the Salisbury, North Carolina, VA medical center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period since June 2015.

2.  Issue an SOC regarding the issues of service connection for a low back disability, and for increased evaluation for a cyst of the right breast.  With regard to the cyst, consideration must be given to allegations of a more widespread disorder involving multiple recurrent growths.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

3.  Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all currently diagnosed (extant since August 2004, even if currently resolved) acquired mental disorders.  The propriety of a diagnosis of PTSD under the DSM-IV must be specifically discussed.

For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not that such was caused or aggravated by military service.  

With regard to PTSD, allegations regarding fear of attack from surrendering Iraqi troops, and fear of artillery or bombs falling on his position (as he heard them in the distance) are considered verified as consistent with the facts and circumstances of the Veteran's service.  The examiner must state whether either are sufficient as to constitute a stressor underlying PTSD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim(s) on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






